Parker, C. J.
The difficulty in this case is, that the statute of 1793, c. 59, which alone creates the obligation on towns to support poor persons lawfully settled therein, has provided no such remedy as this action contemplates. The right of action is given only to such towns as afford the relief pursuant to their duty, as prescribed in the ninth section of that statute, and to such inhabitants as may have furnished the relief, when the overseers of the town primarily or subsequently liable shall refuse.
This is a case probably not foreseen by the legislature, where a difficult operation is to be performed, and no skilful surgeon lives within the town in which the pauper resides, or within that in which he has his settlement.
It is an unfortunate omission. But it is not in our power to supply it. For towns are not liable, by the common law, to support paupers; nor does any promise arise in law; because there is no duty created, except what is prescribed by the statute itself.

Plaintiff nonsuit.